                   1     Thomas P. Kelly III, SBN 230699
                         50 Old Courthouse Square, Suite 609
                   2     Santa Rosa, California, 95404-4926
                         Telephone : 707-545-8700
                   3     Facsimile : 707-542-3371
                         Email : tomkelly@sonic.net
                   4
                         Attorney for Debtors
                   5     Narsi Samii
                         Dounia Rofii Samii
                   6
                   7
                   8                                UNITED STATES BANKRUPTCY COURT
                   9                 NORTHERN DISTRICT OF CALIFORNIA, SANTA ROSA DIVISION
                10        In re:                                           Case Number :    21-10111
                11        NARSI SAMII                                      Chapter 7
                          DOUNIA ROFII SAMII
                12                                                         MOTION TO AVOID SECURED JUDICIAL
                                                  Debtors.                 LIEN OF WVJP 2018-3 LP
                13
                          SSN : XXX-XX-1038                                11 U.S.C. §522
                14        SSN : XXX-XX-4706
                15
                                                                           Date:            April 7, 2021
                16                                                         Time:            11:00 AM
                                                                           Trustee:         Timothy W. Hoffman
                17                                                         Judge:           Hon. Charles Novak
                                                                           Court:           99 South E Street
                18                                                                          Santa Rosa, California
                                                                                            95404
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28

Thomas P. Kelly III
50 Old Courthouse Sq.
Suite 609
Santa Rosa, California
95404-4926               Case: 21-10111       Doc# 14        Filed: 03/11/21 Entered: 03/11/21 19:19:43 Page 1 of 4
(707)545-8700            MOTION TO AVOID SECURED JUDICIAL LIEN         Page 1 of 4                  IN RE SAMII 21-10111
                   1                                              I. INTRODUCTION
                   2            Debtors Narsi Samii and Dounia Rofii Samii (hereinafter collectively “Debtors”) hereby
                   3     moves this Court for an Order pursuant to 11 U.S.C. §522 to avoid the junior judicial lien of
                   4     Creditor Codding Enterprises as assigned to WVJP 2018-3 LP (hereinafter collectively
                   5     “Creditor”) as this lien impairs the homestead exemption claimed by Debtor in that real property
                   6     owned by Debtors and commonly know as 4672 Lambert Court, Santa Rosa, California, 95403
                   7     bearing Sonoma County Assessor’s Parcel Number 058-300-050-000. (Hereinafter “Property”).
                   8            This Motion is based on the fact that Creditor’s lien is an involuntary judicial lien and
                   9     thus subject to avoidance under 11 U.S.C. §522, and the lack of any equity to which Creditor’s
                10       lien can attach after the application of Debtor’s homestead exemption claimed pursuant C.C.P. §
                11       C.C.P. §704.730. For these reasons, the Debtor moves the Court for an order avoid this lien of
                12       Creditor.
                13                                               II. RELEVANT FACTS
                14              The present case was commenced on February 26, 2021. Timothy Hoffman was duly
                15       appointed to serve as Trustee.
                16              As shown in the filed schedules of this case, the Debtors own of that real property
                17       commonly known as 4672 Lambert Court, Santa Rosa, California, 95403 bearing Sonoma
                18       County Assessor’s Parcel Number 058-300-050-000. (Hereinafter “Property”; See Declaration of
                19       Debtors, ¶4).
                20              The Property burned down in wildfires of 2017 and is still being rebuilt, and as a result of
                21       the partial completion of the reconstruction, Debtors cannot obtain a formal appraisal. (See
                22       Declaration of Debtors, ¶5-6).
                23              Debtors believe the present value of the Property is $590,000.00 as determined by
                24       comparable sales in the area and through online research tools including Zillow. (See
                25       Declaration of Debtors, ¶7).
                26              Debtors have claimed an exemption for the Property in Schedule C of this case pursuant
                27       to C.C.P. §704.730 in the amount of $590,000. (See Declaration of Debtors, ¶8).
                28              There are four liens against the Property which are as follows:

Thomas P. Kelly III
50 Old Courthouse Sq.
Suite 609
Santa Rosa, California
95404-4926               Case: 21-10111       Doc# 14      Filed: 03/11/21 Entered: 03/11/21 19:19:43 Page 2 of 4
(707)545-8700            MOTION TO AVOID SECURED JUDICIAL LIEN       Page 2 of 4                  IN RE SAMII 21-10111
                   1            a.        Wells Fargo first deed of trust securing a line of credit recorded on August 7,
                   2                      1998 in the original amount of $50,000 with current balance of $101,319.00 and
                   3                      designated in the official records of Sonoma County as document number
                   4                      1998-0090291. (See Declaration of Debtors, ¶9a & Ex. A).
                   5            b.        Wells Fargo second deed of trust securing a line of credit recorded on May 21,
                   6                      2008 in the original amount of $115,000 with current balance of $182,661.00 and
                   7                      designated in the official records of Sonoma County as document number
                   8                      2008-046791. (See Declaration of Debtors, ¶9b & Ex. B).
                   9            c.        An abstract of judgment in favor of Codding Enterprises recorded on November
                10                        8, 2011 in the original amount of $243,330.00 and current balance of $513,613.00
                11                        and designated in the official records of Sonoma County as document number
                12                        2011-099376. (See Declaration of Debtors, ¶9c & Ex. C).
                13              d.        An abstract of judgment in favor of Codding Enterprises as assigned to WVJP
                14                        2018-3 LP recorded on October 7, 2019 in the original amount of $243,330.00
                15                        and current balance of $513,613.00 and designated in the official records of
                16                        Sonoma County as document number 2019-072721. (See Declaration of Debtors,
                17                        ¶9d & Ex. D).
                18              Debtors are informed and believe, and thereon allege, that there are voluntary liens on
                19       the Property in the amount of $283,980.00. (See Declaration of Debtors, ¶10).
                20              Debtors are informed and believe, and thereon allege, that without the judicial liens
                21       we have equity in the Property in the amount of approximately $306,020.00. (See Declaration of
                22       Debtors, ¶11).
                23                                            III. LEGAL ARGUMENT
                24              A motion to avoid a judicial lien under 11 U.S.C. §522(f) can be sought by noticed
                25       motion pursuant to FRBP §4003(d), thus presenting a contested matter under FRBP §9014, and
                26       an adversary proceeding is not required pursuant to FRBP §7001.
                27              Pursuant to 11 U.S.C. §522(f), a debtor in Chapter 7 may avoid adverse judicial liens
                28

Thomas P. Kelly III
50 Old Courthouse Sq.
Suite 609
Santa Rosa, California
95404-4926               Case: 21-10111        Doc# 14     Filed: 03/11/21 Entered: 03/11/21 19:19:43 Page 3 of 4
(707)545-8700            MOTION TO AVOID SECURED JUDICIAL LIEN       Page 3 of 4                  IN RE SAMII 21-10111
                   1     where the interest of the debtor in exempt property would be protected but for the existence of
                   2     the creditor’s lien or interest. The debtor’s avoiding power under 11 U.S.C. §522(f) is limited to
                   3     circumstances where a lien impairs the debtor’s exemption. Under 11 U.S.C. §522(f)(1)(A),
                   4     judicial liens on otherwise exempt property are subject to avoidance.
                   5            As set forth above, in the present case Creditor holds a judicial lien against the Property
                   6     that is within the scope of 11 U.S.C. §522(f)(1)(A). A judicial lien is a “lien obtained by
                   7     judgment, levy, sequestration, or other legal or equitable process or proceeding.” (11 U.S.C.
                   8     §101(36); see also 4 Collier on Bankruptcy P 522.11 (16th 2020)). In the present case, Creditor
                   9     obtained a judgment against Debtor and recorded an abstract of judgment, giving rise to the
                10       present lien against the Property. (See Declaration of Debtors, ¶9c, 9d & Ex. C-D). As a result,
                11       this lien falls within the ambit of 11 U.S.C. §522(f)(1)(A).
                12              As set forth above, there is no reasonable dispute that Creditor’s lien is an involuntary
                13       judicial lien and thus subject to avoidance under 11 U.S.C. §522. In addition, there is no equity
                14       to which Creditor’s lien can attach after the application of Debtors’ homestead exemption as
                15       claimed pursuant C.C.P. §704.730. This lien therefore impairs Debtors’ homestead exemption,
                16       and as a result, 11 U.S.C. §522 applies and the lien of Creditor should be ordered avoided.
                17        Dated: March 11, 2021
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28

Thomas P. Kelly III
50 Old Courthouse Sq.
Suite 609
Santa Rosa, California
95404-4926               Case: 21-10111       Doc# 14      Filed: 03/11/21 Entered: 03/11/21 19:19:43 Page 4 of 4
(707)545-8700            MOTION TO AVOID SECURED JUDICIAL LIEN       Page 4 of 4                  IN RE SAMII 21-10111
